Name: Commission Regulation (EEC) No 1254/88 of 6 May 1988 re-establishing the levying of customs duties on shirts, T-shirts and the like, knitted or crocheted, products of category No 4 (order No 40.0040), originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 119/22 Official Journal of the European Communities 7. 5. 88 COMMISSION REGULATION (EEC) No 1254/88 of 6 May 1988 re-establishing the levying of customs duties on shirts, T-shirts and the like, knitted or crocheted, products of category No 4 (order No 40.0040), originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply Whereas, in respect of shirts, T-shirts and the like, products of category No 4 (order No 40.0040), the relevant ceiling amounts to 960 000 pieces ; Whereas on 1 May 1988 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of .3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 10 May 1988 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order number Category CN code Description 40.0040 4 6105 10 00 Shirts, T-shirts, lightweight fine knit roll, polo or Il 6105 20 10 turtle necked jumpers and pullovers (other than of l Il 6105 20 90 wool or fine animal hair), undervests and the like, l (1000 pieces) 6105 90 10 knitted or crocheted I 6109 10 00 \ 6109 90 10 I l I 6109 90 30 | 6110 20 10 1 6110 30 10 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1988 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 367, 28 . 12. 1987, p . 58 . 2) OJ No L 367, 28 . 12. 1987, p . 1 .